Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 12/21/2021 in which Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-6, 8, 11, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication 101582899 to Jeong (relied upon English Translation) in view of Korean Patent Publication 2019/0114293 to Ham et al (“Ham”) (relied upon English Translation).
As to Claim 1, Jeong teaches a method of communicating among neighbors between floors (information exchange method and system for communication between neighbors, see Abstract; registering the reason or date and time related to noise to neighbors for their understanding or to request noise restraint, see ¶ 0008), the method comprising: storing, by a server, identification information of users of terminal devices for inter-floor neighbor relationship of the users (user 101 may refer to residents living in a building or complex as a member of a community, see ¶ 0023; information exchange system 100 serves as a platform for providing community services to terminals used by users 101…which are clients, see ¶ 0025; information exchange system 200 may include an application running on a terminal…neighbor communication app operates through linkage with a platform server…it is equipped with a function for measuring noise and can provide measurement results for noise level, see ¶ 0033; processor 210 may be configured to process commands of a computer program by performing operations of the information exchange system 200…processor 210 executes program codes for the registration unit 211, the provision unit 212, see ¶ 0032; providing unit 212 may provide neighbor information of the user based on personal information of community members registered through a registration function…if the user’s residential unit number [identification information] is registered, at least one community member among the upper house, lower house, and next door can be configured as the user’s neighbor member based on the user’s unit number …the provision unit 212 may provide environmental information..various noise-related regulatory information..to notify the type of noise between floors, see ¶ 0036);
transmitting, by the server, current status information of the first user on inconvenience to the second terminal device of the second user (information exchange system 100 serves as a platform for providing community services to terminals used by users 101…which are clients, see ¶ 0025; information exchange system 200 may include an application running on a terminal…neighbor communication app operates through linkage with a platform server…it is equipped with a function for measuring noise and can provide measurement results for noise level, see ¶ 0033; processor 210 may be configured to process commands of a computer program by performing operations of the information exchange system 200…processor 210 executes program codes for the registration unit 211, the provision unit 212, see ¶ 0032; the provision unit 212 may provide environmental information registered by each member corresponding to the user’s neighbor as the user’s neighbor information..various noise-related regulatory information..to notify the type of noise [transmitting current status information] between floors, see ¶ 0036; providing unit 212 has a conversation function that supports one-to-one chatting or group chatting between neighbors for active and free information exchange among community members, see ¶ 0037; transmission unit 213 sends a message including the user’s noise generation information to the corresponding user…delivery unit 213 can directly deliver a message requesting noise refrain to a noise neighbor selected by the user [transmitting current status information of the first user on inconvenience to the second terminal device of the second user]. It can be forwarded to members of the user’s neighborhood, see ¶ 0039).  
Jeong does not expressly disclose receiving, from a first terminal device of a first user, the identification information of a second user who is a neighbor of the first user and with whom is selected or to be selected for communication by the first user; communicatively connecting the first terminal device and a second terminal device of the second user based on the identification information, wherein the inconvenience is to be caused by the second user.
Ham teaches receiving, from a first terminal device of a first user, the identification information of a second user who is a neighbor of the first user and with whom is selected or to be selected for communication by the first user (control unit 160 of the user device 100 displays information indicating the level of noise through the display unit 140…and determines whether the user device 100 belongs to a noise-causing house [second user] or a noise-damaged house [first terminal device of a first user]…user device 100 pre-stores information (e.g. address) for identifying a house to which the user of the user device 100 [second user] belongs, and the user device 100 is assigned to which house according to the stored information, see ¶ 0036); 
communicatively connecting the first terminal device and a second terminal device of the second user based on the identification information (control unit 160 of the user device 100 displays information indicating the level of noise through the display unit 140…and determines whether the user device 100 belongs to a noise-causing house or a noise-damaged house…user device 100 pre-stores information (e.g. address) for identifying a house to which the user of the user device 100 belongs, and the user device 100 is assigned to which house according to the stored information, see ¶ 0036; if there is a speaker device 200 corresponding to a noise-causing house, the control unit 160 may transmit a restraint request message to the corresponding speaker device 200 [communicatively connecting the first terminal device and a second terminal device], see ¶ 0038. Examiner construes that each user device 100 comprises a control unit and a speaker and that the user devices belong to a noise-causing house or a noise-damaged house belong to separate users);
Ham teaches wherein the inconvenience is to be caused by the second user (control unit 160 of the user device 100 displays information indicating the level of noise through the display unit 140…and determines whether the user device 100 belongs to a noise-causing house [second user] or a noise-damaged house [first terminal device of a first user]…user device 100 pre-stores information (e.g. address) for identifying a house to which the user of the user device 100 [second user] belongs, and the user device 100 is assigned to which house according to the stored information, see ¶ 0036).
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to modify Jeong with Ham to teach receiving, from a first terminal device of a first user, the identification information of a second user who is a neighbor of the first user and with whom is selected or to be selected for communication by the first user; communicatively connecting the first terminal device and a second terminal device of the second user based on the identification information, wherein the inconvenience is to be caused by the second user. The suggestion/motivation would have been in order to determine where the source of noise is between floors (see ¶ 0004).
As to Claim 2, depending from Claim 1, Jeong teaches storing, by the server, each neighbor information related to living spaces of at least one users of the terminal devices (information exchange system 200 may include an application running on a terminal…neighbor communication app operates through linkage with a platform server…it is equipped with a function for measuring noise and can provide measurement results for noise level, see ¶ 0033; processor 210 may be configured to process commands of a computer program by performing operations of the information exchange system 200…processor 210 executes program codes for the registration unit 211, the provision unit 212, see ¶ 0032; providing unit 212 may provide neighbor information of the user based on personal information of community members registered through a registration function…if the user’s residential unit number [identification information] is registered, at least one community member among the upper house, lower house, and next door can be configured as the user’s neighbor member based on the user’s unit number …the provision unit 212 may provide environmental information..various noise-related regulatory information..to notify the type of noise between floors, see ¶ 0036); 
Ham teaches wherein the neighbor information is one that is stored either prior to or apart from communication instances between the users and the neighbor information is exclusively shared among the terminal devices of the users who are in the inter-floor neighbor relationship (control unit 160 of the user device 100 displays information indicating the level of noise through the display unit 140…and determines whether the user device 100 belongs to a noise-causing house [second user] or a noise-damaged house [first terminal device of a first user]…user device 100 pre-stores information (e.g. address) [neighbor information stored prior to communication] for identifying a house to which the user of the user device 100 [second user] belongs, and the user device 100 is assigned to which house according to the stored information, see ¶ 0036).  
As to Claim 4, depending from Claim 1, Jeong teaches wherein setting the inter-floor neighbor relationship is performed by the server based on the identification information of the users (information exchange system 200 may include an application running on a terminal…neighbor communication app operates through linkage with a platform server…it is equipped with a function for measuring noise and can provide measurement results for noise level, see ¶ 0033; processor 210 may be configured to process commands of a computer program by performing operations of the information exchange system 200…processor 210 executes program codes for the registration unit 211, the provision unit 212, see ¶ 0032; providing unit 212 may provide neighbor information of the user based on personal information of community members registered through a registration function…if the user’s residential unit number [identification information] is registered, at least one community member among the upper house, lower house, and next door can be configured as the user’s neighbor member based on the user’s unit number, see ¶ 0036), 
the identification information of a user is provided either upon input by his or her own or upon scanning an identification code by his or her neighbor user, and the identification code embeds the identification information in a manner that any personal information is not exposed (providing unit 212 may provide neighbor information of the user based on personal information of community members registered through a registration function…if the user’s residential unit number [identification information] is registered, at least one community member among the upper house, lower house, and next door can be configured as the user’s neighbor member based on the user’s unit number, see ¶ 0036. Examiner construes that the user inputs, e.g. registers, their address and that the user can input identification information or scan an identification code). 
As to Claim 5, depending from Claim 4, Ham teaches wherein the identification code comprises at least one of an URL link for installation of an application software for the terminal device, an identification information of the user, and a residence information of the user (control unit 160 of the user device 100 displays information indicating the level of noise through the display unit 140…and determines whether the user device 100 belongs to a noise-causing house [second user] or a noise-damaged house [first terminal device of a first user]…user device 100 pre-stores information (e.g. address) [neighbor information stored prior to communication] for identifying a house to which the user of the user device 100 [second user] belongs, and the user device 100 is assigned to which house according to the stored information, see ¶ 0036). 
As to Claim 6, depending from Claim 4, Ham teaches wherein the setting the inter-floor neighbor relationship comprising: obtaining residence information of users of the terminal devices; and establishing, by the server, the neighbor relationship among the users in at least one of up, down, left, and right directions based on the residence information (providing unit 212 may provide neighbor information of the user based on personal information of community members registered through a registration function…if the user’s residential unit number [identification information] is registered, at least one community member among the upper house, lower house, and next door can be configured as the user’s neighbor member based on the user’s unit number, see ¶ 0036).  
As to Claim 8, depending from Claim 1, Ham teaches wherein the current status information is a combination of at least two selected from a group comprising a cause of the inconvenience, a time period of the inconvenience occurrence and a type of suffering endured (management server 300 is for storing noise record data, which is a record of noise generated in at least one group of common houses. Here, the noise record data includes time information indicating the date and time the noise occurred [time period of the inconvenience], information for identifying the noise-causing house that caused the noise [cause of the inconvenience], information for identifying the noise-damaged house that was damaged by the noise…including the size, see ¶ 0022).  
As to Claim 17, Jeong teaches an apparatus of communicating among neighbors between floors (information exchange method and system for communication between neighbors, see Abstract; registering the reason or date and time related to noise to neighbors for their understanding or to request noise restraint, see ¶ 0008), comprising: a communication interface connected in a network to terminal devices of resident users (user 101 may refer to residents living in a building or complex as a member of a community, see ¶ 0023; information exchange system 100 serves as a platform for providing community services to terminals used by users 101…which are clients, see ¶ 0025; information exchange system 200 may include an application running on a terminal…neighbor communication app operates through linkage with a platform server…it is equipped with a function for measuring noise and can provide measurement results for noise level, see ¶ 0033); a memory storing instructions and identification information of the resident users executable by a processor; and the processor, through the computer-executable command, configured to execute: storing identification information of users of terminal devices for inter-floor neighbor relationship of the resident users (user 101 may refer to residents living in a building or complex as a member of a community, see ¶ 0023; information exchange system 100 serves as a platform for providing community services to terminals used by users 101…which are clients, see ¶ 0025; information exchange system 200 may include an application running on a terminal…neighbor communication app operates through linkage with a platform server…it is equipped with a function for measuring noise and can provide measurement results for noise level, see ¶ 0033; processor 210 may be configured to process commands of a computer program by performing operations of the information exchange system 200…processor 210 executes program codes for the registration unit 211, the provision unit 212, see ¶ 0032; providing unit 212 may provide neighbor information of the user based on personal information of community members registered through a registration function…if the user’s residential unit number [identification information] is registered, at least one community member among the upper house, lower house, and next door can be configured as the user’s neighbor member based on the user’s unit number …the provision unit 212 may provide environmental information..various noise-related regulatory information..to notify the type of noise between floors, see ¶ 0036);
transmitting current status information of the first resident user on inconvenience to the second terminal device of the second resident user (information exchange system 100 serves as a platform for providing community services to terminals used by users 101…which are clients, see ¶ 0025; information exchange system 200 may include an application running on a terminal…neighbor communication app operates through linkage with a platform server…it is equipped with a function for measuring noise and can provide measurement results for noise level, see ¶ 0033; processor 210 may be configured to process commands of a computer program by performing operations of the information exchange system 200…processor 210 executes program codes for the registration unit 211, the provision unit 212, see ¶ 0032; the provision unit 212 may provide environmental information registered by each member corresponding to the user’s neighbor as the user’s neighbor information..various noise-related regulatory information..to notify the type of noise [transmitting current status information] between floors, see ¶ 0036; providing unit 212 has a conversation function that supports one-to-one chatting or group chatting between neighbors for active and free information exchange among community members, see ¶ 0037; transmission unit 213 sends a message including the user’s noise generation information to the corresponding user…delivery unit 213 can directly deliver a message requesting noise refrain to a noise neighbor selected by the user [transmitting current status information of the first user on inconvenience to the second terminal device of the second user]. It can be forwarded to members of the user’s neighborhood, see ¶ 0039).  
Jeong does not expressly disclose receiving the identification information of a second resident user who is a neighbor of the first resident user and with whom is selected or to be selected for communication by the first resident user; communicatively connecting the first and the second terminal devices based on the identification information; and wherein the inconvenience is to be caused by the second resident user.  
Ham teaches receiving the identification information of a second resident user who is a neighbor of the first resident user and with whom is selected or to be selected for communication by the first resident user (control unit 160 of the user device 100 displays information indicating the level of noise through the display unit 140…and determines whether the user device 100 belongs to a noise-causing house [second user] or a noise-damaged house [first terminal device of a first user]…user device 100 pre-stores information (e.g. address) for identifying a house to which the user of the user device 100 [second user] belongs, and the user device 100 is assigned to which house according to the stored information, see ¶ 0036); 
communicatively connecting the first and the second terminal devices based on the identification information; and wherein the inconvenience is to be caused by the second resident user (control unit 160 of the user device 100 displays information indicating the level of noise through the display unit 140…and determines whether the user device 100 belongs to a noise-causing house or a noise-damaged house…user device 100 pre-stores information (e.g. address) for identifying a house to which the user of the user device 100 belongs, and the user device 100 is assigned to which house according to the stored information, see ¶ 0036; if there is a speaker device 200 corresponding to a noise-causing house, the control unit 160 may transmit a restraint request message to the corresponding speaker device 200 [communicatively connecting the first terminal device and a second terminal device], see ¶ 0038. Examiner construes that each user device 100 comprises a control unit and a speaker and that the user devices belong to a noise-causing house or a noise-damaged house belong to separate users);
wherein the inconvenience is to be caused by the second user (control unit 160 of the user device 100 displays information indicating the level of noise through the display unit 140…and determines whether the user device 100 belongs to a noise-causing house [second user] or a noise-damaged house [first terminal device of a first user]…user device 100 pre-stores information (e.g. address) for identifying a house to which the user of the user device 100 [second user] belongs, and the user device 100 is assigned to which house according to the stored information, see ¶ 0036).
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to modify Jeong with Ham to teach receiving the identification information of a second resident user who is a neighbor of the first resident user and with whom is selected or to be selected for communication by the first resident user; communicatively connecting the first and the second terminal devices based on the identification information; and wherein the inconvenience is to be caused by the second resident user. The suggestion/motivation would have been in order to determine where the source of noise is between floors (see ¶ 0004).
As to Claim 20, depending from Claim 17, Ham teaches wherein the current status information is a combination of at least two selected from a group comprising the inconvenience, a time period of the inconvenience occurrence and a type of suffering endured (management server 300 is for storing noise record data, which is a record of noise generated in at least one group of common houses. Here, the noise record data includes time information indicating the date and time the noise occurred [time period of the inconvenience], information for identifying the noise-causing house that caused the noise [cause of the inconvenience], information for identifying the noise-damaged house that was damaged by the noise…including the size, see ¶ 0022).  
Claim(s) 3, 7, 9, 11, 12, 14-16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication 101582899 to Jeong (relied upon English Translation) in view of Korean Patent Publication 2019/0114293 to Ham et al (“Ham”) (relied upon English Translation) in further view of U.S. Patent Publication 2018/0068535 to Chun et al (“Chun”).
As to Claim 3, depending from Claim 1, Jeong and Ham do not expressly disclose sending a notification to the second terminal device if the current status information is changed. Chun teaches sending a notification to the second terminal device if the current status information is changed (first communication device 100 receives and processes information regarding the status of the first neighbor to display and transmits the resultant state of the first spatial neighbor. The first communication device 100 illustrated in FIG. 2 includes an input unit 101, see ¶ 0031; state information of the first spatial neighbor input to the input units 101a, 101b, 101c, 101d, and 101e is processed by the processing control unit 102 and then displayed in the display unit 103 as the state mode, which is a resultant state of the first spatial neighbor, see ¶ 0042; the display unit 103b includes a red light 103ba, a yellow light 103bb, and a green light 103bc. The input unit 101b includes two input buttons 101ba and 101bb. The (−) button 101ba on the right side changes the mode toward the considerate mode, while the (+) input button 101b on the left changes the mode toward the non-considerate mode. When the state mode is the yellow light 103bb ON, the (−) button 101ba allows the red light 103ba to be ON, on the other hand the (+) button allows the green light 103bc to be ON. With both (+) and (−) buttons, the state mode can be instantaneously changed as compared with the display unit 103a, see ¶ 0045; The communication unit 104 sends a signal relating to the resultant state of the lower floor neighbor outputted from the processing control unit 102 to the communication unit 114 of the second communication device 110, see ¶ 0049).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeong and Ham with Chun to teach sending a notification to the second terminal device if the current status information is changed. The suggestion/motivation would have been in order to processing data between spatially apart neighbors in order to prevent neighborly dispute over noise travelling between floors commonly occurring in multi-unit dwellings (see Abstract).
As to Claim 7, depending from Claim 1, Jeong and Ham do not expressly disclose wherein the current status information is selected from either (i) one or more of predetermined phrases or images indicating the current status or (ii) a second sentence or phrase converted from a first sentence or phrase input by the user of the first terminal device in a manner that the second sentence or phrase are more refined expression. Chun teaches wherein the current status information is selected from either (i) one or more of predetermined phrases or images indicating the current status or (ii) a second sentence or phrase converted from a first sentence or phrase input by the user of the first terminal device in a manner that the second sentence or phrase are more refined expression (the input unit 501 requesting the noise reduction may be variously configured such as ‘Hearing noise’ and ‘Feel too noisy’, for example [one or more predetermined phrases indicating current status]. When the ‘Hearing noise’ signal is input, the upstairs neighbor will be able to immediately recognize whether the current upstairs behavior is causing noise travelling between floors, see ¶ 0099).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeong and Ham with Chun to teach wherein the current status information is selected from either (i) one or more of predetermined phrases or images indicating the current status or (ii) a second sentence or phrase converted from a first sentence or phrase input by the user of the first terminal device in a manner that the second sentence or phrase are more refined expression. The suggestion/motivation would have been in order to processing data between spatially apart neighbors in order to prevent neighborly dispute over noise travelling between floors commonly occurring in multi-unit dwellings (see Abstract).
As to Claim 9, depending from Claim 2, Jeong and Ham do not expressly disclose wherein the current status information is determined based on either (i) at least one sensing data collected from a camera, a microphone, an objection detection sensor or various Internet of Things sensors, or (ii) the neighbor information. Chun teaches wherein the current status information is determined based on either (i) at least one sensing data collected from a camera, a microphone, an objection detection sensor or various Internet of Things sensors, or (ii) the neighbor information (signals from various sensors from Internet of Things (i.e., IoT) installed downstairs may be processed to determine the resultant state of the downstairs neighbor, see ¶ 0034; the IoT sensor may receive a detection signal from a motion detection sensor such as a PIR sensor, a sound detection sensor, or a motion detection camera through video analysis. In this case, when there is no output signal from the detection sensor, it is recognized as an absence state, and when there is an output signal, it will be recognized as a state in which residents are staying in, see ¶ 0035).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeong and Ham with Chun to teach wherein the current status information is determined based on either (i) at least one sensing data collected from a camera, a microphone, an objection detection sensor or various Internet of Things sensors, or (ii) the neighbor information. The suggestion/motivation would have been in order to determine the resultant state of the neighbor (see ¶ 0034).
As to Claim 11, Jeong teaches a method of communicating among neighbors between floors (information exchange method and system for communication between neighbors, see Abstract; registering the reason or date and time related to noise to neighbors for their understanding or to request noise restraint, see ¶ 0008), the method comprising: transmitting, by a server, a current status information of the first user on inconvenience to be caused by the second user and a neighbor information on living space of the first user to a second terminal device of the second user (information exchange system 100 serves as a platform for providing community services to terminals used by users 101…which are clients, see ¶ 0025; information exchange system 200 may include an application running on a terminal…neighbor communication app operates through linkage with a platform server…it is equipped with a function for measuring noise and can provide measurement results for noise level, see ¶ 0033; processor 210 may be configured to process commands of a computer program by performing operations of the information exchange system 200…processor 210 executes program codes for the registration unit 211, the provision unit 212, see ¶ 0032; the provision unit 212 may provide environmental information registered by each member corresponding to the user’s neighbor as the user’s neighbor information..various noise-related regulatory information..to notify the type of noise [transmitting current status information] between floors, see ¶ 0036; providing unit 212 has a conversation function that supports one-to-one chatting or group chatting between neighbors for active and free information exchange among community members, see ¶ 0037; transmission unit 213 sends a message including the user’s noise generation information to the corresponding user…delivery unit 213 can directly deliver a message requesting noise refrain to a noise neighbor selected by the user [transmitting current status information of the first user on inconvenience to the second terminal device of the second user]. It can be forwarded to members of the user’s neighborhood, see ¶ 0039).  
Jeong does not expressly disclose receiving, by a first terminal device of a first user, identification information of a second user who is a neighbor of the first user and with whom is selected or to be selected for communication by the first user; establishing, by a server, a communication connection with the first terminal device and a second terminal device of the second user.
Ham teaches receiving, by a first terminal device of a first user, identification information of a second user who is a neighbor of the first user and with whom is selected or to be selected for communication by the first user (control unit 160 of the user device 100 displays information indicating the level of noise through the display unit 140…and determines whether the user device 100 belongs to a noise-causing house [second user] or a noise-damaged house [first terminal device of a first user]…user device 100 pre-stores information (e.g. address) for identifying a house to which the user of the user device 100 [second user] belongs, and the user device 100 is assigned to which house according to the stored information, see ¶ 0036); 
establishing, by a server, a communication connection with the first terminal device and a second terminal device of the second user (control unit 160 of the user device 100 displays information indicating the level of noise through the display unit 140…and determines whether the user device 100 belongs to a noise-causing house or a noise-damaged house…user device 100 pre-stores information (e.g. address) for identifying a house to which the user of the user device 100 belongs, and the user device 100 is assigned to which house according to the stored information, see ¶ 0036; if there is a speaker device 200 corresponding to a noise-causing house, the control unit 160 may transmit a restraint request message to the corresponding speaker device 200 [communication connection between the first terminal device and a second terminal device], see ¶ 0038. Examiner construes that each user device 100 comprises a control unit and a speaker and that the user devices belong to a noise-causing house or a noise-damaged house belong to separate users);
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to modify Jeong with Ham to teach receiving, by a first terminal device of a first user, identification information of a second user who is a neighbor of the first user and with whom is selected or to be selected for communication by the first user; establishing, by a server, a communication connection with the first terminal device and a second terminal device of the second user. The suggestion/motivation would have been in order to determine where the source of noise is between floors (see ¶ 0004).
Jeong and Ham do not expressly disclose when the current status information is changed, notifying the second user of the changed current status information.  
Chun teaches when the current status information is changed, notifying the second user of the changed current status information (first communication device 100 receives and processes information regarding the status of the first neighbor to display and transmits the resultant state of the first spatial neighbor. The first communication device 100 illustrated in FIG. 2 includes an input unit 101, see ¶ 0031; state information of the first spatial neighbor input to the input units 101a, 101b, 101c, 101d, and 101e is processed by the processing control unit 102 and then displayed in the display unit 103 as the state mode, which is a resultant state of the first spatial neighbor, see ¶ 0042; the display unit 103b includes a red light 103ba, a yellow light 103bb, and a green light 103bc. The input unit 101b includes two input buttons 101ba and 101bb. The (−) button 101ba on the right side changes the mode toward the considerate mode, while the (+) input button 101b on the left changes the mode toward the non-considerate mode. When the state mode is the yellow light 103bb ON, the (−) button 101ba allows the red light 103ba to be ON, on the other hand the (+) button allows the green light 103bc to be ON. With both (+) and (−) buttons, the state mode can be instantaneously changed as compared with the display unit 103a, see ¶ 0045; The communication unit 104 sends a signal relating to the resultant state of the lower floor neighbor outputted from the processing control unit 102 to the communication unit 114 of the second communication device 110, see ¶ 0049).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeong and Ham with Chun to teach sending a notification to the second terminal device if the current status information is changed. The suggestion/motivation would have been in order to processing data between spatially apart neighbors in order to prevent neighborly dispute over noise travelling between floors commonly occurring in multi-unit dwellings (see Abstract).
  As to Claim 12, depending on Claim 11, Chun teaches wherein when the first user is a downstairs resident, the current status information is a first feedback information on the inconvenience such as noise between floors caused by the second user who is a upstairs resident (The signal input to the second communication device 110 is a feedback signal from the upstairs residents to the resultant state signal transmitted from the first communication device 100. This feedback signal may occur when the upstairs resident is not a noise source, see ¶ 0085) and when the first user is a upstairs resident, the current status information is a second feedback information to the first feedback information (the upstairs resident to react differently based on a feedback signal from the downstairs neighbor which is represented by the resultant state, thus dissonance between upstairs family members resulted from unnecessary pushing for refraining from generating the noise can be prevented, see ¶ 0080).  
 As to Claim 14, depending on Claim 11, Chun teaches wherein the current status information is selected from either (i) one or more of predetermined phrases or images indicating the current status or (ii) a second sentence or phrase converted from a first sentence or phrase input by the user of the first terminal device in a manner that the second sentence or phrase are more refined expression (the input unit 501 requesting the noise reduction may be variously configured such as ‘Hearing noise’ and ‘Feel too noisy’, for example [one or more predetermined phrases indicating current status]. When the ‘Hearing noise’ signal is input, the upstairs neighbor will be able to immediately recognize whether the current upstairs behavior is causing noise travelling between floors, see ¶ 0099).
  As to Claim 15, depending on Claim 11, Ham teaches wherein the current status information is a combination of at least two selected from a group comprising the inconvenience, a time period of the inconvenience occurrence and a type of suffering endured (management server 300 is for storing noise record data, which is a record of noise generated in at least one group of common houses. Here, the noise record data includes time information indicating the date and time the noise occurred [time period of the inconvenience], information for identifying the noise-causing house that caused the noise [cause of the inconvenience], information for identifying the noise-damaged house that was damaged by the noise…including the size, see ¶ 0022).  
As to Claim 16, depending on Claim 11, Chun teaches wherein the current status information is determined based on either (i) at least one sensing data collected from a camera, a microphone, an objection detection sensor or various loT sensors, or (ii) the neighbor information (signals from various sensors from Internet of Things (i.e., IoT) installed downstairs may be processed to determine the resultant state of the downstairs neighbor, see ¶ 0034; the IoT sensor may receive a detection signal from a motion detection sensor such as a PIR sensor, a sound detection sensor, or a motion detection camera through video analysis. In this case, when there is no output signal from the detection sensor, it is recognized as an absence state, and when there is an output signal, it will be recognized as a state in which residents are staying in, see ¶ 0035).
As to Claim 18, depending on Claim 17, Jeong and Ham do not expressly disclose wherein when the first user is a downstairs resident, the current status information is a first feedback information on the inconvenience such as noise between floors caused by the second user who is a upstairs resident; and when the first user is a upstairs resident, the current status information is a second feedback information to the first feedback information. Chun teaches wherein when the first user is a downstairs resident, the current status information is a first feedback information on the inconvenience such as noise between floors caused by the second user who is a upstairs resident (The signal input to the second communication device 110 is a feedback signal from the upstairs residents to the resultant state signal transmitted from the first communication device 100. This feedback signal may occur when the upstairs resident is not a noise source, see ¶ 0085) and when the first user is a upstairs resident, the current status information is a second feedback information to the first feedback information (the upstairs resident to react differently based on a feedback signal from the downstairs neighbor which is represented by the resultant state, thus dissonance between upstairs family members resulted from unnecessary pushing for refraining from generating the noise can be prevented, see ¶ 0080).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeong and Ham with Chun to teach wherein when the first user is a downstairs resident, the current status information is a first feedback information on the inconvenience such as noise between floors caused by the second user who is a upstairs resident; and when the first user is a upstairs resident, the current status information is a second feedback information to the first feedback information. The suggestion/motivation would have been in order to processing data between spatially apart neighbors in order to prevent neighborly dispute over noise travelling between floors commonly occurring in multi-unit dwellings (see Abstract).
As to Claim 19, depending on Claim 17, Jeong and Ham do not expressly disclose wherein the current status information is selected from either (i) one or more of predetermined phrases or images indicating the current status or (ii) a second sentence or phrase converted from a first sentence or phrase input by the user of the first terminal device in a manner that the second sentence or phrase are more refined expression.  Chun teaches wherein the current status information is selected from either (i) one or more of predetermined phrases or images indicating the current status or (ii) a second sentence or phrase converted from a first sentence or phrase input by the user of the first terminal device in a manner that the second sentence or phrase are more refined expression (the input unit 501 requesting the noise reduction may be variously configured such as ‘Hearing noise’ and ‘Feel too noisy’, for example [one or more predetermined phrases indicating current status]. When the ‘Hearing noise’ signal is input, the upstairs neighbor will be able to immediately recognize whether the current upstairs behavior is causing noise travelling between floors, see ¶ 0099).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication 101582899 to Jeong (relied upon English Translation) in view of Korean Patent Publication 2019/0114293 to Ham et al (“Ham”) (relied upon English Translation) in further view of U.S. Patent Publication 2018/0068535 to Chun et al (“Chun”)and in further view of Korean Patent Publication 2013/0097306 to Kim et al (“Kim”) (relied upon English Translation).
As to Claim 13, depending from Claim 11, Ham teaches wherein the neighbor information comprises at least one of human, temporal, and object information related to the living space, and the inconvenience is noise between floors, the human information is a classification of residents (management server 300 is for storing noise record data, which is a record of noise generated in at least one group of common houses. Here, the noise record data includes time information indicating the date and time the noise occurred [time period of the inconvenience], information for identifying the noise-causing house that caused the noise [cause of the inconvenience], information for identifying the noise-damaged house that was damaged by the noise…including the size, see ¶ 0022), 
Jeong, Ham and Chun do not expressly disclose the temporal information is a time period scheduled to generate noise between floors or a time period during which calmness is requested, and the object information is an effort to reduce the noise or a product preventing the noise.  
Kim teaches the temporal information is a time period scheduled to generate noise between floors or a time period during which calmness is requested, and the object information is an effort to reduce the noise or a product preventing the noise (residents on the upper floor will try to reduce noise or vibration by themselves by checking the noise or vibration level displayed on the first display device 120a, and residents on the lower floor will try to reduce the noise or vibration, see ¶ 0021; residents on the upper floors can set a time period in which noise must be reduced by recognizing information on the life patterns of residents on the lower floors in advance through the first display device 120a, and residents on the lower floors can set the time period in which noise must be reduced, see ¶ 0022; due to the circumstances of the residents of the upper floors, a special amount of noise may be generated during a specific time period, so the residents of the upper floors may ask for their understanding in advance through the second display device 120b, see ¶ 0023).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeong, Ham and Chun with Kim to teach the temporal information is a time period scheduled to generate noise between floors or a time period during which calmness is requested, and the object information is an effort to reduce the noise or a product preventing the noise. The suggestion/motivation would have been in order to tolerate noise from upstairs more tolerably by minimizing damage (see ¶ 0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694        


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694